TO BE PUBLISHED

               Supreme Court of Kentucky
                               2021-SC-0475-KB

D. STEVEN PARKS                                                         MOVANT



                              IN SUPREME COURT
V.



KENTUCKY BAR ASSOCIATION                                           RESPONDENT


                             OPINION AND ORDER

      D. Steven Parks was admitted to the practice of law in the

Commonwealth of Kentucky on October 14, 2005. Pursuant to Kentucky

Supreme Court Rule (SCR) 3.510, he has applied for reinstatement of his bar

license following a thirty-day disciplinary suspension in 2014. His bar roster

address is 3925 Fieldside Circle, Louisville, Kentucky 40299. Parks currently

resides in Granite Bay, California.

                     FACTS AND PROCEDURAL HISTORY

      From October 2005 until December 2014, Parks was a solo practitioner

in Louisville. In May 2013 Linda Stengel paid Parks $500 to obtain a title on

an abandoned vehicle. After Parks failed to complete that task and failed to

communicate with Ms. Stengel, she filed a bar complaint against him. The

Office of Bar Counsel originally sought to resolve the matter as an alternative

disposition pursuant to SCR 3.160(3)(c) but Parks failed to provide the Office of

Bar Counsel with any pertinent information concerning Ms. Stengel’s
complaint. The formal complaint process was initiated, and Parks failed to

respond. He was ultimately suspended for thirty days for violating SCR 3.130

(1.3) for failing to act with reasonable diligence in representing a client; SCR

3.130(1.4)(a)(3) for failing to communicate with a client; SCR 3.130(1.16)(d) for

failing to timely return an unearned portion of a fee; and SCR 3.130(8.1)(b) for

failing to respond to a bar complaint. See Kentucky Bar Ass’n v. Parks, 449

S.W.3d 763 (Ky. 2014). The suspension order required Parks to reimburse Ms.

Stengel the $500 unearned fee.

      After the thirty-day suspension, Parks did not file an affidavit

demonstrating that he complied with the terms of his suspension pursuant to

SCR 3.510(2). On January 17, 2020 Parks filed an application for

reinstatement. The Character and Fitness Committee held an informal hearing

via Zoom pursuant to SCR 2.300(3) on May 18, 2021. Two members of the

Character and Fitness Committee, counsel for the Office of Bar Admissions,

and Mr. Parks and his counsel participated in the hearing. No formal record

was created in accordance with SCR 2.300(3).

      SCR 2.300(4) states that “[a]t the conclusion of the investigative period,

and following the informal hearing, if one is held, the applicant and Kentucky

Bar Association Counsel will be given a right to request a formal hearing before

the [Character and Fitness] Committee pursuant to SCR 3.505(3).” SCR

3.505(3) states that “[t]he applicant or Bar Counsel shall have the right to a

hearing before the Character and Fitness Committee prior to the issuance of its

decision.” Despite these rules, the Character and Fitness Committee did not

                                         2
advise the parties the investigative period had ended and did not give the

parties an opportunity to request a formal hearing. Instead, on May 27, 2021,

the Character and Fitness Committee transmitted its Findings of Fact,

Conclusions of Law, and Recommendation to the Disciplinary Clerk. The

Character and Fitness Committee found that Parks had met his burden of

proof and proved “by clear and convincing evidence that he/she possesses the

requisite character, fitness and moral qualification for re-admission to the

practice of law.” Notably, these findings made no mention of whether or not

Mr. Parks had complied with the suspension order requirement that he

reimburse Ms. Stengel the $500 unearned fee.

      The matter proceeded to the KBA Board of Governors for consideration.

Bar Counsel filed a brief on July 1, 2021, opposing reinstatement because of

insufficient proof that the applicant had complied with every term of the

suspension order; Parks’ lack of candor with the Character and Fitness

Committee in his reinstatement application; and insufficient evidence in the

record to support the Character and Fitness Committee’s recommendation that

Parks’ post-suspension conduct demonstrated that he is worthy of the trust

and confidence of the public or that he presents good moral character. SCR

2.300(6).

      Nothing in the record at the time the Character and Fitness Committee

entered its findings shows that Parks reimbursed the client the $500 unearned

fee. Further, in his reinstatement application Parks answered “no” to the

question of whether he had ever been a party in any civil or administrative

                                        3
proceeding. In fact, a Kentucky civil malpractice action was filed against Parks

that resulted in an adverse judgment against him. In that case, Parks filed a

complaint to collect a debt for a construction client. He failed to adequately

pursue the case and it was ultimately dismissed. The malpractice judgment

was discharged in the bankruptcy proceedings but was ultimately paid by his

former spouse.

      In addition, in the reinstatement application Parks answered “no” to the

question had he been charged with fraud in any legal proceeding. Although

unsuccessful, an adversary complaint was filed against Parks in his

bankruptcy proceeding in which he was charged with fraud-based conduct.

The Character and Fitness Committee’s findings incorrectly stated that no

disciplinary complaints were filed against Parks after his suspension. Parks

actually received a private admonition in 2015 after being the subject of a

bench warrant in Jefferson District Court for failing to produce records.

      On July 21, 2021, Parks, through counsel, filed a motion for extension

with the Board of Governors, seeking additional time to “afford him an

opportunity to locate a copy of the receipt wherein he refunded $500 to the

Complainant, which was lost in his move to California.” The Board granted the

motion for extension and on September 3, 2021, Parks filed the affidavit of Ms.

Stengel in support of his reinstatement. In her affidavit Ms. Stengel

acknowledged receipt of a check in the amount of $1,105.34 from Timothy

Denison, counsel for Parks, representing reimbursement of the $500 plus




                                        4
interest of $605.34 from December 14, 2014 through December 14, 2021. A

copy of the check was appended to the affidavit.

      The Board of Governors held oral arguments on September 17, 2021. At

the oral argument, counsel for Parks admitted that the reimbursement to Ms.

Stengel had not occurred until September 1, 2021. Thus, the reimbursement

had not occurred at the time of the Character and Fitness Committee’s entry of

its findings. The Board of Governors also highlighted Parks’ false or misleading

answers in his application for reinstatement by failing to disclose the

malpractice case and judgment, fraud allegations in his bankruptcy case and

the 2015 private admonition. The Board of Governors voted 16-0

recommending denial of Parks’ reinstatement application.

      In its brief before this Court, the KBA argues that this Court should

adopt the Board of Governors’ unanimous recommendation and deny Parks’

application for reinstatement. Parks highlights his lack of opportunity to

request a formal hearing and asserts that the Board of Governors did not have

sufficient proof regarding substantive issues and therefore could not make an

informed decision.

                                   ANALYSIS

      SCR 2.300(6)(a) instructs the Character and Fitness Committee to

consider whether the applicant has presented clear and convincing evidence

that he has complied with every term of an order of suspension or disbarment.

Here, Parks did not reimburse the client the unearned fee until September 1,

2021, at which time the matter was before the Board of Governors. The

                                        5
reimbursement was clearly required in this Court’s December 2014 suspension

order and had not occurred at the time the Character and Fitness Committee

issued its findings. During the Board of Governors’ hearing, Parks’ counsel

introduced the possibility that one of the members of the Character and

Fitness Committee that participated in the informal hearing mistook a copy of

an approximately $500 check in the file to be Parks’ reimbursement to his

former client. However, that check was to pay for the costs of the

reinstatement proceedings. Although the Character and Fitness Committee’s

findings state that Parks met the requirements for reinstatement, that was not

correct.

      Additionally, SCR 2.300(6)(b) asks whether the applicant has presented

clear and convincing evidence that his conduct while under suspension shows

that he is worthy of the trust and confidence of the public. Here, Parks

arguably provided false or misleading answers in his reinstatement application.

He failed to disclose the malpractice case and judgment entered against him

and also failed to disclose the fraud charge made against him in his

bankruptcy case and the private admonition he received in 2015. Parks’

counsel conceded that the malpractice case was not disclosed as clearly and

concisely as it could have been and proposed that there may have been other

areas of confusion regarding Parks’ responses to the reinstatement questions.

These issues need to be adequately explored.

      We note the KBA’s position that further evidentiary proceedings cannot

salvage Parks’ lack of candor in submitting his reinstatement application. But

                                       6
the discrepancies in Parks’ reinstatement application, including the 2015

misconduct and legal proceedings against him, are important considerations

for reinstatement. We also note that Parks had not reimbursed Ms. Stengel at

the time he filed his reinstatement application or even while the application

was before the Character and Fitness Committee. In its brief before the Board

of Governors, the KBA raised numerous questions as to Parks’ good moral

character, which is a required consideration for reinstatement pursuant to SCR

2.300(6)(d).

      Recently, in Chenault v. Kentucky Bar Association, 636 S.W.3d 127, 128

(Ky. 2021), the Character and Fitness Committee unanimously recommended

Chenault’s reinstatement to the practice of law. Bar Counsel objected to

reinstatement because no formal hearing was held pursuant to SCR 3.505(3)

and because the record lacked clear and convincing evidence that Chenault

met the requirements for reinstatement. Id. Nevertheless, by a vote of 20-0,

the Board approved Chenault’s reinstatement application. Id. In accepting the

Board’s approval, this Court recognized Bar Counsel’s continuing request to

remand for a formal hearing but concluded that a formal hearing “would be

needlessly repetitious, wasteful of KBA time and resources, and callously

increase the costs of reinstatement upon Chenault through no fault of her

own.” Id. at 129.

      We find Chenault distinguishable. Notably, Chenault received favorable

outcomes before both the Character and Fitness Committee and the Board.

Here, although the Character and Fitness Committee recommended approval,

                                        7
the Board denied Parks’ application for reinstatement. As an applicant seeking

reinstatement, Parks’ law license is at stake, making his opportunity to

formally address the issues and develop a record more significant to his

continuation (or not) in the profession. He should not be denied the formal

hearing to which he is clearly entitled under our rules.

      In sum, we find clear issues with the proceedings below, at least some of

which arguably have resulted from the absence of a formal hearing pursuant to

SCR 2.300(4). The Character and Fitness Committee did not advise the parties

the investigative period had ended and did not give the parties an opportunity

to request a formal hearing. This raises questions as to the adequacy of the

record. On remand, these issues shall be properly raised before and

considered by the Character and Fitness Committee during a formal hearing

pursuant to SCR 2.300(4)(a).

      ACCORDINGLY, IT IS HEREBY ORDERED that this matter is remanded

to the Character and Fitness Committee for a formal hearing pursuant to SCR

2.300(4)(a).

      All sitting. Minton, C.J.; Conley, Hughes, Lambert, Nickell, and

VanMeter, JJ., concur. Keller, J., concurs in result only.

      ENTERED: March 24, 2022.


                                     ______________________________________
                                     CHIEF JUSTICE




                                        8